Sam A. Schmidt, Esq.

Case 1:19-cr-00209-RMB Document 54 Filed 12/19/19 Page 1 of 1

LAW OFFICE OF SAM A. SCHMIDT

 

 

115 BROADWAY Suite 1704
NEW YORK, N.Y. 10006 USBC SDNY
(212) 346-4666 DOCUMENT

FACSIMILE (212) 346-4668
lawschmidi@aol.com

ELECTRONICALLY FILED
DOC #:
DATE FILED:

 

 

 

 

 

 

 

 

 

Honorable Richard M. Berman

December 19, 2019

Southern District of New York
500 Pearl Street

New York, N.Y. 10007 MEMO ENDORSED

Re: Untted States v. Terrance Morgan
19 Cr, 209 (RMB)

 

Dear Judge Berman:

lam the attorney for Mr. Terrance Morgan. The United States Department of Probation have

received records from Knox County, Tn. Circuit Court relating to a prior arrest of Mr. Morgan. It
is Probation’s policy not to provide these documents to counsel without a court order even though
such documents are part of the public record. With a court order, they have no objections, I have
successfully made requests for a court order many times.

The government informed me that it has no position on this request.

Therefore, I respectfully request that your Honor order the United States Department of

Probation to provide a copy of these records to me.

Should your Honor have any questions, please feel free to contact our office.

Sincerely,
/sf

Sam A. Schmidt

cc: AUSA Dina McLeod
AUSA Robert Sobelman

SO ORDERED

 

 

Honorable Richard M. Berman

United States District oi Judge

 

[ee

4

 
